PER CURIAM.
We find that the trial court abused its discretion in modifying Appellee’s alimony obligation because there was no evidence of a substantial change in circumstances occurring after the entry of the original alimony award. See, e.g., Hanskat v. Hanskat, 716 So.2d 347 (Fla. 1st DCA 1998). The financial circumstances of the parties are essentially the same as they were at the time of the original alimony award. We, therefore, reverse the trial court’s order modifying the original alimony award, and remand.
ALLEN, DAVIS and BENTON, JJ., concur.